Citation Nr: 0111754	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  99-11 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for a sleep disorder.  

2.  Whether the veteran has submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for a skin disorder.  

3.  Whether the veteran has submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for a psychiatric disorder, also claimed 
as depression.  

4.  Entitlement to service connection for obesity.

5.  Entitlement to service connection for low back disorder, 
to include as secondary to service-connected degenerative 
joint disease (DJD) of the left knee.

6.  Entitlement to an evaluation in excess of 10 percent for 
DJD of the left knee.

7.  Entitlement to an evaluation in excess of 20 percent for 
hypertensive vascular disease.  

8.  Entitlement to special monthly compensation due to the 
need of aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from August 1969 to August 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision by the Department of 
Veterans Affairs (VA) Phoenix, Arizona Regional Office (RO).  
In that rating decision, entitlement to nonservice-connected 
pension was granted.  Thus, that matter is not before the 
Board.

In January 2001, the veteran canceled his request for a 
hearing.

The matters as to entitlement to service connection for a low 
back disorder, increased ratings for DJD of the left knee and 
hypertensive vascular disease, and entitlement to special 
monthly compensation are addressed in the Remand portion 
below.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  Entitlement to service connection for a sleep disorder 
was denied in a rating decision dated in April 1992; the 
veteran was given notice of the denial in April 1992 and no 
appeal followed.

3.  The evidence submitted in support of the veteran's 
application to reopen his service connection claim for a 
sleep disorder since the April 1992 RO decision does not bear 
directly and substantially on the matter under consideration 
or is cumulative or redundant of evidence previously of 
record.

4.  Entitlement to service connection for a skin disorder was 
denied by the Board in February 1996; no appeal followed.

5.  The evidence submitted in support of the veteran's 
application to reopen his service connection claim for a skin 
disorder since the 1996 Board decision does not bear directly 
and substantially on the matter under consideration or is 
cumulative or redundant of evidence previously of record.

6.  Entitlement to service connection for a psychiatric 
disorder was denied by Board decision in September 1989; no 
appeal followed.

7.  The evidence submitted in support of the veteran's 
application to reopen his service connection claim for a 
psychiatric disorder since the 1989 Board decision does not 
bear directly and substantially on the matter under 
consideration or is cumulative or redundant of evidence 
previously of record.

8.  There is no competent medical evidence of a relationship 
between the veteran's current morbid obesity and his period 
of active service or any service-connected disability.

CONCLUSIONS OF LAW

1.  The April 1992 rating decision that denied service 
connection for a sleep disorder is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2000).

2.  Evidence received since the RO's April 1992 decision with 
respect to service connection for a sleep disorder is not new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).

3.  The February 1996 Board decision that denied service 
connection for a skin disorder is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 
(2000).

4.  Evidence received since the Board's February 1996 
decision with respect to service connection for a skin 
disorder is not new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

5.  The September 1989 Board decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2000).

6.  Evidence received since the Board's September 1989 
decision with respect to service connection for a psychiatric 
disorder is not new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

7.  The veteran's obesity was not incurred in or aggravated 
during his period of active service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records included a pre-
induction examination dated in August 1969 that revealed that 
the veteran weighed 230 pounds.  Also noted on that report 
was evidence of cysts on the left side of his face.  On 
medical entries dated in August 1970, there were notations as 
to warts and irritations over the scrotum and inner thighs.  
Indicated in September 1970 records were clinical data of 
fungus in the groin area, erythema, and lesions.  The 
examiner indicated improvement, noting that the area was 
healing well, but that skin tags were present.  In November 
1970, the affected areas had healed.  At separation 
examination in August 1971, the veteran weighed 260 pounds.  
Also, at enlistment during the veteran's period of active 
duty training, the veteran was noted to weigh 300 pounds.  

Post-service records included a VA examination report dated 
in November 1971 that revealed complaints of pain as a result 
of the veteran's weight.  

A private psychiatric consultation report dated in January 
1985 disclosed a confusing clinical presentation.  The 
diagnoses were rule out atypical personality disorder, 
atypical psychosis, explosive disorder of some sort, and 
possibly even manic-depressive disorder.  

From August to September 1986, the veteran was hospitalized 
for psychiatric problems.  It was noted that the veteran had 
multiple skin tags around his neck and waist.  VA psychiatric 
examination in January 1987 revealed that the veteran had 
lost his job one month earlier and that his work history had 
been unstable.  The veteran's rendition of his past clinical 
history varied greatly, including stories of working as a 
medic in Vietnam.  Diagnoses were antisocial personality 
disorder and malingering.  During VA hospitalization in 
February 1987, in pertinent part, the veteran was noted to 
have generalized anxiety disorder and a history of 
depression.  

VA outpatient records extending from April to May 1987 
revealed the veteran's weight ranging from 298 pounds to 306 
pounds, as well as a history of personality disorder.  A 
social worker's report dated in July 1987 revealed diagnoses 
of personality and adjustment disorder, probable manic 
depression, and obesity.  

In VA outpatient record dated in August 1987, the veteran was 
diagnosed with depression and bipolar disorder.  In VA 
hospitalization record dated in August 1987, the veteran was 
diagnosed with obesity, antisocial personality disorder, and 
affective disorder, bipolar.  

VA hospitalization report dated in February 1988 showed a 
diagnosis of histrionic personality disorder.  VA examination 
reports dated in August 1988 and December 1989 were negative 
for any pertinent clinical findings.  

The Board rendered a decision in September 1989 in which it 
denied entitlement to service connection for a psychiatric 
disorder, finding that the veteran had a diagnosis of 
personality disorder and that there was no evidence that 
related any psychiatric disorder to the veteran's period of 
service.  In rendering the decision, the Board considered VA 
outpatient treatment records dated in August 1984, private 
psychiatric examination report dated in January 1985, VA 
hospitalization reports dated in August to September 1986, VA 
psychiatric examination conducted in January 1987, and VA 
hospitalization records from February 1987, and from July to 
August 1987, the report of the February 1988 VA 
hospitalization, and the report of the VA examination in 
August 1988.       

In April 1992, the RO denied entitlement to service 
connection for a claimed sleep disorder.  Considered at that 
time were the veteran's service medical records and VA 
outpatient and inpatient records dated in 1988 and 1991, 
which lacked any evidence of a sleep disorder of any type.   

In August 1993, the veteran provided pictures of his skin 
disorder.  

In February 1996, the Board denied entitlement to a skin 
disorder, finding no competent evidence to link any post-
service skin disorder to the veteran's period of service.  In 
reaching its decision, the Board considered the veteran's 
service medical records, VA medical records dated in April 
1984, and the report of the August 1993 VA examination.    

In November 1997, the veteran filed a claim to reopen claims 
for service connection for psychiatric disorder, 
sleeplessness, and skin disorder.  

During the VA examination in December 1997, the veteran 
reported that prior to service, he was in good shape and that 
he eventually reached a morbid weight of 900 pounds.  He also 
complained of depression due to obesity, skin tags, 
hypertension, and severity in the impairment of his left 
knee.  Noted are lesions in the groin and abdominal areas and 
significant depression.  The pertinent diagnoses were morbid 
obesity, serious problems with skin tags, and depression.    

II.	Analysis

The veteran in this case has multiple claims on appeal.  Each 
matter is addressed separately below.  

New and Material Evidence

The RO denied the veteran's claim for service connection for 
a sleep disorder in an April 1992 rating decision.  The 
veteran did not initiate an appeal upon notice of that 
decision.  Therefore, the RO's decision of April 1992 is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2000).   

In a September 1989 decision on appeal, the Board denied the 
veteran's claim for service connection for a psychiatric 
disorder.  In a February 1996 decision on appeal, the Board 
denied service connection for a skin disorder.  The Board 
notified the veteran of each decision, but he did not appeal 
either one.  Therefore, the Board's September 1989 and 
February 1996 decisions, which subsume the underlying RO 
decisions, are final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1104.

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  For the limited purpose of determining 
whether the claim should be reopened, credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The veteran contends that he has submitted new and material 
evidence in support of his service connection claim related 
to a skin disorder, sleep disorder, and a psychiatric 
disorder.  Overall, however, the veteran's claims fail.  
Specifically, the veteran alleges that he has provided 
evidence that his current disorders are related to his period 
of active service.  These contentions are addressed 
separately below.

As to the veteran's assertions of providing new and material 
evidence in support of service connection for his sleep 
disorder since the last and final decision in April 1992, the 
record essentially has been supplemented only with the 
veteran's own statements.  Thus, while such statements are 
new to the record, in the sense that they were not part of 
the prior record, they do not tend to show that any post-
service sleep disorder had its onset during service or is 
otherwise attributable to service.  Thus, in light of the 
foregoing, the veteran's claim is necessarily denied.  

With respect to the veteran's allegations that his skin 
disorder had its onset during service and that he has 
provided new and material in support of his claim, again, his 
claim necessarily fails.  Overall, the veteran has not 
provided new and material evidence so as to warrant a 
reopening of his service connection claim.  Since the last 
and final disallowance by the Board in February 1996, the 
veteran provided VA examination reports, articles on skin 
disorders, and personal statements.  However, while these 
documents supplement the prior record and are new in that 
sense, they are not material to the matter at hand, that is 
whether the veteran's post-service skin problems were 
incurred in or aggravated by service.  Essentially, other 
than clinical data in support of current disability, there is 
nothing new and material in the record so as to permit a 
reopening of the veteran's service connection claim.  Thus, 
based on the foregoing, his claim is denied.

The veteran also claims that he has provided new and material 
evidence in support of his claim for service connection for 
psychiatric disorder.  However, the Board notes that since 
the last and final decision by the Board in September 1989, 
documents submitted in support of the veteran's claim to 
reopen are merely new to the record, but not material to the 
present issue.  That is, the evidence submitted does not tend 
to show that any post-service psychiatric disorder was 
incurred in or related otherwise to the veteran's period of 
service.  

The veteran has been diagnosed with various personality and 
antisocial disorders, and the records are replete with a 
history of confusing renditions of his inservice experiences.  
Nonetheless, all VA outpatient and examination records 
submitted since the 1989 decision relate only to post-service 
psychiatric problems.  
The new evidence essentially addresses the status of the 
veteran's psychiatric condition currently at issue many years 
after service.  Therefore, in light of the above, the Board 
has determined that the record as it now stands does not tend 
to show that the veteran's post-service psychiatric disorder 
had its onset during service or is otherwise attributable to 
service.  Thus, in light of the foregoing, the veteran's 
claim is necessarily denied.

In summary, the Board finds that the evidence received since 
the last final decisions concerning a sleeping disorder, a 
skin disorder, and a psychiatric disorder is not new and 
material within the meaning of 38 C.F.R. § 3.156(a).  
Therefore, the claims are not reopened.  38 U.S.C.A. § 5108.  

Service Connection 

Initially, the Board believes that the RO has met its duty to 
assist the veteran in the development of this claim and that 
nothing further needs to be done.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By 
virtue of the Statement of the Case issued in May 1999 and 
the RO's development letter in August 1998, the veteran and 
his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  In this vein, the RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran 
and it appears that all pertinent evidence has been obtained 
and associated with the claims folder.  Service medical 
records are associated with the claims folder, the veteran's 
personal statements are included, and reports from the most 
recent VA examination are also part of the veteran's file.  
Thus, it is believed that the requisites have been satisfied 
pursuant to the above law.  Finally, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000).  Service connection connotes many factors 
but basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established when 
there is aggravation of a veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 
(1991).     

The veteran claims that he is entitled to service connection 
for obesity, asserting that from the time he entered service 
until the time he separated from service, his weight 
substantially increased.  However, a review of the service 
medical records reveals that when he entered service, he 
weighed 230 pounds.  At separation, he weighed 260 pounds, 
representing a 30-pound weight gain over the period of the 
veteran's two-year period of active duty service.  There is 
no competent medical evidence of record that points to a link 
between his post-service diagnoses of morbid obesity and his 
period of service.  While it is quite true that the veteran's 
weight gain was significant over the years, there are no 
clinical data to relate such problem to service per se or to 
substantiate an underlying disorder that might relate to 
service.  

The Board observes that obesity is not recognized by VA as a 
ratable disability within the Rating Schedule.  See 38 C.F.R. 
Part 4.  In the absence of a diagnosed disability for which 
obesity could be recognized as a symptom, it would appear 
that this veteran's claim does not warrant entitlement to 
service connection.  The Board acknowledges that the veteran 
alleges a relationship between weight gain and a psychiatric 
disorder and a skin disorder.  However, the veteran has no 
service-connected psychiatric or skin disability.  Moreover, 
there is no competent medical opinion that links obesity to 
any currently service-connected disability.   

Finally, it is clear that the veteran's weight increased 
approximately 30 pounds during service.  Gains and losses of 
weight in service are not clear exacerbation of any 
symptomatology and thus would not constitute an aggravation 
of disability.  Thus, there is no basis for the veteran's 
claim that his obesity was incurred or aggravated during 
service.  On these grounds, the Board finds that the 
preponderance of the evidence is against service connection 
for obesity.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 U.S.C.A. § 1113; 38 C.F.R. §§ 
3.102, 3.303.   


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a sleep disorder is not 
reopened.  

New and material evidence not having been submitted, the 
claim for service connection for a skin disorder is not 
reopened.  

New and material evidence not having been submitted, the 
claim service connection for a skin disorder is not reopened.  

Service connection for obesity is denied.  


REMAND

As discussed briefly above, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines VA's obligations 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

With respect to the duty to assist, under the new law, VA is 
required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A(b)).  For compensation claims in particular, the duty 
to assist includes obtaining relevant VA medical records.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(c)).  

In addition, VA's duty to assist in the case of a disability 
compensation claim includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence to make a decision on the claim. Id.

The Board finds that a remand is required in this case for 
compliance with the new VCAA provisions.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
Bernard, 4 Vet. App. at 392-94; VAOPGCPREC 16-92.  In an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken. 

First, the veteran has alleged entitlement to service 
connection for a low back disorder on a direct basis.  
Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated during active 
military, naval, or air service.  38 C.F.R. § 3.303(a).  
Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).   

With respect to the claim on a direct basis, the veteran 
appears to have served on a period of active duty training 
from October 1974 to November 1975.  A service medical record 
dated in November 1975 disclosed that the veteran injured his 
lower back with lumbosacral pain and radiating numbness down 
the right leg.  Although there were no objective signs of 
trauma, there was evidence of tenderness on palpation.  X-
rays showed joint space narrowing at L5-S1 with 
retrolisthesis of L5 on S1, as well as an unusual 
presentation of the facets at L4-5.  

In addition, the veteran has alleged entitlement to service 
connection for a low back disorder as secondary to his 
service-connected DJD of the left knee.  A disability is 
service connected if it is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. 
App. 34, 39 (1991).     

The Board observes that post-service medical records 
reflected intermittent complaints of low back pain as well as 
continued findings on X-ray studies.  However, the recent 
medical evidence fails to disclose the nature or etiology of 
any current low back disability.  A remand is required for an 
examination to that end. 

Second, the veteran seeks increased disability ratings for 
DJD of the left knee and hypertensive vascular disease.  Upon 
a review of the claims folder, the Board believes that the 
current record is inadequate for the purpose of rendering an 
informed decision.  There are no pertinent examination 
records or outpatient treatment records since December 1997 
associated with the claims folder.  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

Finally, the veteran seeks special monthly compensation by 
reason of need for regular aid and attendance or by reason of 
being housebound.  In March 2001, the Board received a 
statement from the veteran's representative indicating that 
the veteran had been admitted to a VA nursing home.  The 
veteran related that the admission was due to his service-
connected disabilities.  As already noted, there is no VA or 
private medical evidence of record since December 1997.  VA 
is charged with constructive, if not actual, knowledge of 
evidence generated by VA.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Moreover, the Board observes that, in part, 
a determination as to entitlement to special monthly 
compensation is dependent upon the established service-
connected disability evaluations.  See 38 U.S.C.A. § 1114(s) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.350(i).  As indicated 
above, the evaluations for two service-connected disabilities 
have yet to be resolved.  Therefore, the Board defers a 
decision as to this issue pending the completion of the 
development requested below and readjudication of the 
veteran's service-connected disability ratings for DJD of the 
left knee and hypertensive vascular disease.      

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran in 
writing and ask that he complete releases 
of medical information for any providers 
who have treated him for any post-service 
lumbar pain, impairment associated with 
the left knee, and hypertensive vascular 
disease since 1997.  After securing the 
necessary release, the RO should attempt 
obtain those records as provided by law.

2.  The RO should attempt to secure the 
veteran's VA treatment records, to 
include records associated with his stay 
at the VA nursing home facility, as 
provided by law.  

3.  The RO should then afford the veteran 
the VA examinations as set forth below.  
All indicated tests and studies should be 
performed as deemed necessary by the 
examiner, unless otherwise indicated.  
Each examiner must be provided the claims 
folder for review prior to the 
examination and indicate whether review 
was undertaken.  

a. An orthopedic examination to 
evaluate the current status of the DJD of 
the left knee.  In particular, the 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings and provide concrete responses 
to the following:

1)  On physical examination of 
the veteran's left knee, is there 
any limitation of motion on 
extension and flexion, and if so, to 
what extent?  The examiner should 
provide normal range of motion for 
the knee.

2)  Is there any pain on use or 
any functional limitations caused by 
the service-connected left knee 
disability?  In responding to this 
question, the examiner must address 
the following:

Does the service-connected left 
knee disability cause weakened 
movement, excess fatigability, and 
incoordination?  If so, the examiner 
should comment on the severity of 
these manifestations and on the 
ability of the veteran to perform 
average employment in a civil 
occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
comment.

3)  Regarding the veteran's 
subjective complaints of increased 
pain, the examiner is requested to 
comment specifically on whether pain 
is visibly manifested on movement of 
the left knee, or evidence of any 
other objective manifestation that 
would tend to show disuse or 
functional impairment due to pain 
referable to the service-connected 
left knee disability.  

In addition, the orthopedic examiner 
should determine whether the veteran has 
any current lower back disability.  If 
so, the examiner should offer an opinion 
as to whether such disability is related 
to the veteran's period of service or is 
secondary to the current service-
connected left knee impairment or to the 
veteran's period of service otherwise.  
Such opinion should be based on findings 
on examination and a review of the 
evidence in the claims folder.  If the 
examiner is unable to offer such an 
opinion, the report should so state.  Any 
opinion expressed should include a 
complete rationale.

b.  A vascular examination to 
evaluate the current status of the 
hypertensive vascular disease.  Any 
necessary tests or studies required to 
determine the extent of the veteran's 
disability should be conducted and 
clinical findings reported.  

4.  The RO must review the claims file and 
ensure that all other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

5.  The RO should then readjudicate the 
veteran's claim for service connection 
for a low back disorder secondary to the 
service-connected DJD of the left knee, 
the claims for increased ratings for DJD 
of the left knee and hypertensive 
vascular disease, and the claim for 
special monthly compensation.  If the 
disposition of any claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. L. Nelsen 
	Acting Member, Board of Veterans' Appeals

 



